5 A.3d 212 (2010)
Allen L. FEINGOLD, and A.L. Feingold & Associates, and Feingold, Feingold & Garcia, P.C. and Zohar Stark
v.
Mitchell S. BERGER, Esquire, and Ryan, Brown, McDonnell, Berger & Gibbons, P.C. and Patrick J. McDonnell, Esquire and McDonnell & Associates, P.C. and Gulf Insurance Company.
Petition of Allen L. Feingold.
No. 94 EM 2010.
Supreme Court of Pennsylvania.
September 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of September, 2010, the Petition for Allowance of Appeal, treated as an Application for Relief per Pa.R.A.P. 123, is DENIED.